             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

RUDELL PARKER                                               PLAINTIFF

v.                        No. 2:17-cv-10-DPM

TN WAY TRUCKING, INC.; and
JOHN SCARBROUGH, SR.                                     DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 23 August 2019 to enforce the parties' settlement.




                                       D.P. Marshall fr_
                                       United States District Judge

                                           /7 ~ ;).0/9
